Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claims 1-10 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Lee et al. (U.S. Patent Publication No. 2018/0043896).
Regarding claim 1, Lee et al. teaches A vehicle control apparatus comprising: a determination processor configured to determine, during traveling in a first travel mode, a timing at which a regenerative braking force based on a motor regenerative force is to be increased under a condition that an accelerator-off operation period is equal to or less than a predetermined period, (Pars. 00044-0045 & 0253; See Implementations disclosed herein provide a vehicle with a regenerative braking system. A regenerative braking system is a mechanism that slows down a travelling speed of a vehicle by converting its kinetic energy into a form of energy that can be reused or stored. For example, when a user steps off an accelerator pedal or steps on a brake pedal, the regenerative braking system utilizes a motor to act as a generator that converts kinetic energy of the moving vehicle into electrical energy, which is stored in a battery. As such, the regenerative braking system implements a form of braking for the vehicle by causing the vehicle to slow down by actively reducing its kinetic energy." & "However, because  a  regenerative  braking  system typically  operates based on an on/off state of an accelerator pedal  or  brake  pedal,  there  is  a  risk  that  a  regenerative braking  operation is activated  in scenarios  where  it should not  be  performed,  such  as  scenarios  where  the  vehicle  is continuously  travelling  without  intending  to  stop.  And refrain from determining, during traveling in a second travel mode, the timing at which the regenerative braking force is to be increased under the sole condition that the accelerator-off operation period is equal to or less than the predetermined period; (Par. 0274; See "In some scenarios, even with accelerator-off information (e.g., accelerator pedal pressed less than a threshold) or  brake-on  information  (e.g.,  brake  pedal  pressed  greater than  a  threshold)  being  received,  the  processor  870  may determine  that  the  vehicle  100  should  continue  to  travel, based  on  navigation  information,  for  example,  based  on vehicle  location  information  and/or  vehicle  route information. In this case, the processor 870 may determine not to perform regenerative braking.") And a regeneration controller configured to perform control that increases the motor regenerative force as the determination processor determines the timing at which the regenerative braking force is to be increased. (Par. 0294; See "The processor 870 may provide a signal corresponding to a determination as to whether to perform regenerative braking. For example, the processor 870 may provide a signal corresponding to a determination as to whether to perform regenerative braking to a controller 170 of the vehicle 100.")
Regarding claim 2, Lee et al. teaches The vehicle control apparatus according to claim 1, further comprising: an accelerator position acquisition unit configured to acquire data on an accelerator position; (Par. 0251; See "In some scenarios, when an accelerator input is less than a threshold amount (e.g., acceleration  pedal is stepped oft) or when a brake input is greater  than a threshold amount (e.g., a brake pedal  is stepped on), then some regenerative braking systems perform regenerative braking, regardless of driving  information  and  object  information.  In this  case, despite a driver's intention to and an acceleration acquisition unit configured to acquire data on acceleration, (Pars. 0222 & 0298; See "The  sensing  unit  120  may  sense  the  state  of  the vehicle. The sensing unit 120 may include an attitude sensor (for example, a yaw sensor, a roll sensor, or a pitch sensor), a collision sensor, a wheel sensor, a speed sensor, a gradient sensor,  a weight  sensor,  a heading  sensor,  a  yaw  sensor,  a gyro  sensor,  a  position  module,  a  vehicle  forward/reverse movement  sensor,  a  battery  sensor,  a  fuel  sensor,  a  tire sensor, a steering sensor based on the rotation of the steering wheel,   an   in-vehicle   temperature   sensor,   an   in-vehicle humidity  sensor,  an ultrasonic  sensor,  an illumination  sensor,  an  accelerator  input degree  sensor  (e.g.,  acceleration pedal position sensor), and a brake input degree sensor (e.g., a brake pedal  position  sensor)." & "When an acceleration input is received through an acceleration input device 530 included in the maneuvering device 500, the regenerative braking system 900 may act as a power source of the vehicle 100.") wherein the determination processor determines, during traveling in the first travel mode, the timing at which the regenerative braking force is to be increased under a condition that the accelerator-off operation period in which the accelerator position shifts from a value equal to or greater than a first threshold to a value equal to or less than a second threshold is equal to or less than a first predetermined period, (Pars. 0007 & 0048; See "In some implementations, the at least one processor is  configured   to:   based  on  a  determination   to  perform regenerative braking, determine a  regenerative braking start time,  a  regenerative  braking  start  location,  a  regenerative braking  end  time,  a  regenerative  braking  end  location,  a degree of regenerative  braking, and whether  the degree of regenerative  braking has been changed; and provide a first signal, among  the  at  least  one  signal,  corresponding  to  a result of determining the regenerative braking start time, the regenerative braking start location, the regenerative braking end time, the regenerative  braking end location, the degree of regenerative  braking,  and  whether  the  degree  of  regenerative braking  has been  changed." & "According   to   some   implementations   disclosed herein, even when an accelerator input is reduced below  a threshold (e.g., accelerator pedal is not stepped on) or even when a brake input is increased beyond a threshold  (e.g., and determines, during traveling in the second travel mode, the timing at which the regenerative braking force is to be increased under a condition that the acceleration is equal to or greater than a predetermined value and that the accelerator-off operation period in which the accelerator position shifts from a value equal to or greater than a third threshold to a value equal to or less than a fourth threshold is equal to or less than a second predetermined period. (Pars. 0048 & 0059-0060; See "According   to   some   implementations   disclosed herein, even when an accelerator input is reduced below  a threshold (e.g., accelerator pedal is not stepped on) or even when a brake input is increased beyond a threshold  (e.g., a brake  pedal is  stepped  on),  regenerative  braking  is  selectively  performed  only  when  determined appropriate.  As such,   in   some   scenarios,   implementations   may   reduce unnecessary energy consumption and improve energy efficiency." & "When the vehicle 100 operates in the autonomous driving mode,  the  autonomous  vehicle  100  may  operate based  on  control  by  one  or  more  processors,  such  as  an operation system 700. For example, the autonomous vehicle 100  may  operate  based  on  information,  data,  or  signals generated  in  a  driving  system 710,  a  vehicle  pulling-out system 740, and a vehicle parking  system 750." & "While operating in the manual mode, the autonomous vehicle 100 may receive a user input for driving of the vehicle 100 through a maneuvering device 500. In response to the user input received through the maneuvering device 500, the vehicle 100 may operate." Lee et al. teaches multiple driving modes and regenerative braking during each of these modes.)
Regarding claim 3, Lee et al. teaches The vehicle control apparatus according to claim 2, wherein the second travel mode comprises a travel mode in which acceleration response with respect to the accelerator position is higher than acceleration response in the first travel mode. (Par. 0258; See "The accelerator-off information may correspond to the accelerator input being less than a threshold, such as an accelerator pedal being pressed less than a threshold amount. The brake-on information may 
Regarding claim 4, Lee et al. teaches The vehicle control apparatus according to claim 2, wherein the third threshold comprises a value corresponding to the accelerator position equal to or greater than the first threshold. (Par. 0258; See "The brake-on information may correspond to the brake input being greater than a threshold, such as a brake pedal being pressed greater than a threshold amount.")
Regarding claim 5, Lee et al. teaches The vehicle control apparatus according to claim 3, wherein the third threshold comprises a value corresponding to the accelerator position equal to or greater than the first threshold. (Par. 0258; See "The brake-on information may correspond to the brake input being greater than a threshold, such as a brake pedal being pressed greater than a threshold amount.")
Regarding claim 6, Lee et al. teaches The vehicle control apparatus according to claim 2, wherein the fourth threshold comprises a value corresponding to the accelerator position equal to or less than the second threshold. (Par. 0258; See "The accelerator-off information may correspond to the accelerator input being less than a threshold, such as an accelerator pedal being pressed less than a threshold amount.")
Regarding claim 7, Lee et al. teaches The vehicle control apparatus according to claim 3, wherein the fourth threshold comprises a value corresponding to the accelerator position equal to or less than the second threshold. (Par. 0258; See "The accelerator-off information may correspond to the accelerator input being less than a threshold, such as an accelerator pedal being pressed less than a threshold amount.")
Regarding claim 8, Lee et al. teaches The vehicle control apparatus according to claim 4, wherein the fourth threshold comprises a value corresponding to the accelerator position equal to or less than the second threshold. (Par. 0258; See "The accelerator-off information may correspond to the accelerator input being less than a threshold, such as an accelerator pedal being pressed less than a threshold amount.")
 The vehicle control apparatus according to claim 5, wherein the fourth threshold comprises a value corresponding to the accelerator position equal to or less than the second threshold. (Par. 0258; See "The accelerator-off information may correspond to the accelerator input being less than a threshold, such as an accelerator pedal being pressed less than a threshold amount.")
Regarding claim 10, Lee et al. teaches A vehicle control apparatus comprising circuitry configured to perform a determination process that determines, during traveling in a first travel mode, a timing at which a regenerative braking force based on a motor regenerative force is to be increased under a condition that an accelerator-off operation period is equal to or less than a predetermined period, (Pars. 00044-0045 & 0253; See Implementations disclosed herein provide a vehicle with a regenerative braking system. A regenerative braking system is a mechanism that slows down a travelling speed of a vehicle by converting its kinetic energy into a form of energy that can be reused or stored. For example, when a user steps off an accelerator pedal or steps on a brake pedal, the regenerative braking system utilizes a motor to act as a generator that converts kinetic energy of the moving vehicle into electrical energy, which is stored in a battery. As such, the regenerative braking system implements a form of braking for the vehicle by causing the vehicle to slow down by actively reducing its kinetic energy." & "However, because  a  regenerative  braking  system typically  operates based on an on/off state of an accelerator pedal  or  brake  pedal,  there  is  a  risk  that  a  regenerative braking  operation is activated  in scenarios  where  it should not  be  performed,  such  as  scenarios  where  the  vehicle  is continuously  travelling  without  intending  to  stop.  In  such scenarios,  activating  a  regenerative  braking  operation  can result  in  unnecessary  energy  consumption.  In addition, in some scenarios, regenerative braking is performed in unexpected situations, thereby slowing down the vehicle unexpectedly and leading to incompatibility and discomfort for users." & "When it is determined to perform a regenerative braking operation, the processor 870 may determine various types of information related to performing the regenerative braking operation.  For  example,  the  processor  870  may determine  a  regenerative  braking  start  time  and  end  time, such as times associated with starting and ending the regenerative braking and refrains from determining, during traveling in a second travel mode, the timing at which the regenerative braking force is to be increased under the sole condition that the accelerator-off operation period is equal to or less than the predetermined period; (Par. 0274; See "In some scenarios, even with accelerator-off information (e.g., accelerator pedal pressed less than a threshold) or  brake-on  information  (e.g.,  brake  pedal  pressed  greater than  a  threshold)  being  received,  the  processor  870  may determine  that  the  vehicle  100  should  continue  to  travel, based  on  navigation  information,  for  example,  based  on vehicle  location  information  and/or  vehicle  route information. In this case, the processor 870 may determine not to perform regenerative braking.") and perform control that increases the motor regenerative force as the determination process determines the timing at which the regenerative braking force is to be increased. (Par. 0294; See "The processor 870 may provide a signal corresponding to a determination as to whether to perform regenerative braking. For example, the processor 870 may provide a signal corresponding to a determination as to whether to perform regenerative braking to a controller 170 of the vehicle 100.")
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ANTHONY M GARTRELLE whose telephone number is 313-446-6539.  The examiner can normally be reached on Telework 9:30am-5:30pm (EST).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Thomas Black can be reached on 571-272-6956.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through 




/ANTHONY M GARTRELLE/Examiner, Art Unit 3661  
9/30/2021

/THOMAS G BLACK/Supervisory Patent Examiner, Art Unit 3661